Title: To Benjamin Franklin from David Hartley, 14 July 1778
From: Hartley, David
To: Franklin, Benjamin


Dear Sir
Golden Square July 14 1778
I have the following answers to make to you from the board of Admiralty, in relation to yours of the 16th of June. The prisoners to be exchanged from hence will be taken From Forton and Plymouth in proportion to their numbers in each place, and to consist of those who have been the longest in confinement. As to the distinction of the Seamen taken in the Merchants service, or in the service of the States of America, there is no such distinction in the prisons of Forton and Plymouth; they are all detained there under committments from some magistrate as for high treason; therefore no other distinction can be followed in their exchange but seniority as to their confinement. As to the passport for the ship which is to convey the prisoners from Brest to Calais, I am authorized to say that it will be granted by our Admiralty, if you will give me assurance that our ship going to Calais, shall have free entrance without molestation, and free egress with the prisoners in Exchange. There is but one point more in yours which I have not yet proposed to the board of Admiralty, viz. the general clearing of our prisons at once, upon your engagement to deliver an equal number in America to the Commander in Chief of the Navy or his order. I shall recommend this step very strongly to the board, and for that reason I chose to make it a seperate proposition and not to embarrass it with other details. I have several times proposed such a step to different members of the Administration long before you made it as a request to me, I shall now make a written proposition of it in form. I wish every thing to be done that may tend to soften the minds of the parties to each other, to procure peace. You know the terms that I would recommend. I am convinced that the people of the two Countries are not yet alienated from each other, and in my opinion nothing could be a compensation to either of them that they should ever become so. I will never remitt the utmost of my poor endeavours to restore peace. Believe me ever Yours most affectionately
DH
To Dr Franklin
 
Notation: D.H. July 14. 1778
